Name: COMMISSION REGULATION (EC) No 374/95 of 23 February 1995 correcting Commission Regulation (EC) No 273/95 amending Regulation (EC) No 2118/94 and increasing to 715 490 tonnes the amount of cereals held by the German intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: trade policy;  marketing;  Europe;  plant product
 Date Published: nan

 No L 42/8 [ EN 1 Official Journal of the European Communities 24. 2. 95 COMMISSION REGULATION (EC) No 374/95 of 23 February 1995 correcting Commission Regulation (EC) No 273/95 amending Regulation (EC) No 2118/94 and increasing to 715 490 tonnes the amount of cereals held by the German intervention agency for which a standing invitation to tender for resale on the internal market has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the necessary corrections should be made, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 273/95 (2), which is the last amendment of Regulation (EC) No 211 8/94 (3), contains incorrect figures in its title and in Article 1 as a result of an error ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 2118/94, ' 100 000 tonnes' and '200 000 tonnes' are hereby replaced by '200 000 tonnes' and '300 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 32, 11 . 2. 1995, p. 2. 0 OJ No L 224, 30 . 8 . 1994, p. 8 .